Citation Nr: 1526718	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-48 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for a left leg disability, currently rated as thrombophlebitis.

2. Entitlement to service connection for a disability of the bilateral upper extremities, claimed as blood clots and poor circulation, to include as secondary to service-connected bilateral leg disabilities.

3. Entitlement to service connection for a seizure disorder, to include as secondary to service-connected bilateral leg disabilities, to include as secondary to a service-connected insomnia disorder, and to include as secondary to a disability of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran also perfected an appeal as to the issues of entitlement to service connection for thrombophlebitis of the right leg resulting in a below the knee amputation, entitlement to service connection for a mental disorder, and entitlement to a total disability rating based on individual unemployability (TDIU).  During the pendency of the appeal, service connection was granted for thrombophlebitis, right leg resulting in a below the knee amputation, service connection for insomnia disorder with other medical comorbidity, and entitlement to TDIU.  See October 2014 rating decision; January 2014 rating decision; December 2013 rating decision.  As these decisions represent a full grant of the benefits sought, those three issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In January 2014, the Veteran participated in an informal conference with a Decision Review Officer.  A memorandum regarding the conference is associated with the evidentiary record.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include an October 2013 VA examination opinion, an inquiry to the Social Security Administration regarding a disability benefits claim, and VA treatment records from the Los Angeles Outpatient Clinic dated from January 2011 to January 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The following issues have been raised in the record: (1) entitlement to a temporary total disability rating based on the need for convalescence for a left leg disability was raised in a November 2008 Report of Contact; (2) entitlement to special monthly compensation based on the loss of use of the bilateral lower extremities was raised in an April 2015 appellate brief; (3) entitlement to service connection for a cardiac disability, to include ischemic heart disease, to include as due to herbicide exposure, was raised in a January 2014 informal Decision Review Officer conference report and a May 2014 VA examination report; and (4) entitlement to service connection for a stroke was raised in a January 2014 informal conference report.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an October 2007 pension claim, the Veteran reported that he had claimed disability benefits from the Social Security Administration (SSA).  An SSA inquiry indicates the Veteran's claim was denied.  However, no SSA records are currently associated with the evidentiary record.  On remand, the AOJ should obtain the records related to the Veteran's SSA disability benefits claim.

In a January 2014 statement, the Veteran reported that he was a patient and resident at the Serrano North Convalescent Hospital from April 1999 through January 2011.  A July 2004 letter from Serrano North Convalescent Hospital indicates the Veteran received care for multiple diagnoses, to include a seizure disorder, hypercoagulable state, and peripheral vascular disease.  On remand, the AOJ should make appropriate efforts to obtain any relevant private treatment records, to include from Serrano North Convalescent Hospital. 

The Veteran has repeatedly indicated he receives treatment from the West Los Angeles VA Medical Center (VAMC).  See, e.g., June 2014 VA Form 21-4142.  However, treatment records from the West Lost Angeles VAMC associated with the evidentiary are spotty, and do not cover all periods.  On remand, the AOJ should obtain all outstanding VA treatment records.

Left Leg

VA examination reports regarding the current symptoms and their severity regarding the Veteran's service-connected left leg disability have been inconsistent.  Upon VA examination in January 2012, the VA examiner diagnosed thrombophlebitis and postphlebitic syndrome of the left leg, and listed the Veteran's symptoms as aching and fatigue in the leg after prolonged standing or walking, persistent stasis pigmentation or eczema, intermittent ulceration, persistent edema that is incompletely relieved by elevation of the extremity, and persistent subcutaneous induration.  The January 2012 VA examiner also noted that resting Doppler arterial flow studies indicated severe peripheral vascular disease of the left lower extremity, and listed the Veteran's current signs or symptoms as claudication on walking less than 25 yards on a level grade at 2 miles per hour.  

Upon VA examination in September 2013, the VA examiner listed left leg diagnoses of deep vein thrombosis and peripheral vascular disease; he indicated the Veteran did not have post-phlebitic syndrome.  However, the September 2013 VA examiner later opined that the Veteran's post-phlebitic syndrome of the left leg was secondary to the service-connected thrombophlebitis of the left leg.  Further, the September 2013 VA examiner stated that the Veteran had no current signs and/or symptoms of the peripheral vascular disease in his left leg.  

Upon VA examination in May 2014, the VA examiner changed the Veteran's diagnoses with regard to his service-connected left leg from thrombophlebitis to status post venous thrombosis with thrombophlebitis and edema, and peripheral arterial insufficiency disease.  The May 2014 VA examiner stated the Veteran's symptoms of his post-phlebitic syndrome of the left leg included aching and fatigue after prolonged standing or walking, incipient stasis pigmentation or eczema, persistent stasis pigmentation or eczema, persistent edema, and constant pain at rest.  Further, the May 2014 VA examiner listed the current signs and symptoms of the Veteran's peripheral vascular disease of the left leg as claudication on walking less than 25 yards on a level grade at 2 miles per hour.  

Due to the inconsistencies between the Veteran's reported disabilities of the left leg, and the current manifestations and severity between the September 2013 VA examination report and the January 2012 and May 2014 VA examination reports, clarification is needed.

Further, in an April 2015 appellate brief, the Veteran's representative argued that the Veteran should be considered for special monthly compensation for loss of use of his bilateral lower extremities due to the combination of his service-connected left and right leg disabilities.  The Veteran's representative noted that the Veteran is in constant pain in his left leg, and is essentially wheelchair bound due to the combination of these disabilities.  The January 2012 and September 2013 VA examiners noted the Veteran constantly used a wheelchair, however the May 2014 VA examiner noted regular use of a wheelchair; further, the January 2012 VA examiner reported the Veteran could not walk more than a few steps with a walker.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

On remand, the AOJ should afford the Veteran a new VA examination with regard to his service-connected left leg.  The VA examiner should clearly identify all current left leg disabilities, and state whether they are related to the Veteran's service-connected thrombophlebitis of the left leg.  Further, the VA examiner should be asked to clearly address all current symptoms of the Veteran's left leg diagnoses, their severity, and their functional impact.  To the extent possible, the VA examiner should address the discrepancies between the September 2013 VA examination report and the examination reports from January 2012 and May 2014 regarding the Veteran's current diagnoses and symptoms.

Upper Extremities

The evidence of record is unclear as to the current diagnosis, if any, of a bilateral upper extremity disability.  The Veteran has indicated he has a blood clot disorder and poor circulation in his arms.  See, e.g., October 2007 claim; August 2007 claim. 

Upon VA examination in May 2014, on the Artery and Vein Conditions Disability Benefits Questionnaire, the VA examiner listed an additional diagnosis of status post-phlebitis syndrome of the bilateral upper extremities.  However, the May 2014 VA examiner then later opined that there was no evidence of post-phlebitis syndrome found in the bilateral upper extremities.  Therefore, clarification is needed.

The Veteran's VA treatment records include a diagnosis of a deep vein thrombosis in the Veteran's right arm in April 2001.  See April 2001 VA discharge summary.  In February 2005, an ultrasound of the upper extremities showed bilateral brachial vein thromboses, and a VA vascular surgeon noted the Veteran has a hypercoagulable state.  See February 2005 VA vascular surgery resident consult note.  The August 2007 VA examiner noted that the Veteran "has what apparently is thromboembolic phenomena in the upper extremities on the right side."  A February 2009 VA discharge summary noted the Veteran has a history of recurrent upper extremity and lower extremity deep vein thromboses, and a hypercoagulable state.  These diagnoses were also noted in a February 2010 VA amputee clinic team consult note, and the July 2004 letter from Serrano North Convalescent Hospital indicated the Veteran has received treatment for a hypercoagulable state.

On remand, the AOJ should afford the Veteran a new VA examination to determine whether the Veteran has a current disability of the bilateral upper extremities, to include post-phlebitis syndrome, deep vein thrombosis, and/or a hypercoagulable state, and to opine as the nature and etiology of any current diagnosis.  

Seizure Disorder

The Veteran contends that his current seizure disorder is secondary to a blood clotting disorder.  See April 2015 appellate brief; February 2010 claim.  Upon VA examination in May 2014, the VA examiner opined that it is less likely than not that the Veteran's seizure disorder is due to or the result of the Veteran's bilateral leg thrombophlebitis, because there was "no objective medical evidence in [the Veteran's] medical records, nor in medical scientific literature, to serve as basis for establishing a connection...."  However, the May 2014 VA examiner did not address the Veteran's contention that it is the underlying blood clotting disorder which has caused the Veteran's left and right leg disabilities which has also caused his current seizure disorder.  See April 2015 appellate brief.  Further, the May 2014 VA examiner did not opine as to whether the Veteran's service-connected right and/or left leg disabilities aggravate the Veteran's current seizure disorder.  Therefore, the May 2014 VA examiner's opinion is inadequate.

Further, in an October 2014 rating decision, the RO granted entitlement to service connection for insomnia disorder with other medical comorbidity.  In the April 2015 appellate brief, the Veteran's representative contends that the Veteran's current seizure disorder may be caused or aggravated by this sleep disorder.

On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of the Veteran's current seizure disorder, to include whether it is secondary to his service-connected right and/or left leg disabilities, any current bilateral upper extremity disability, service-connected insomnia, or a blood clotting disorder, to include a hypercoagulable state.

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private treatment related to his left leg, right and/or left arm, and/or seizure disorder.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Serrano North Convalescent Hospital from April 1999 through January 2011.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all outstanding VA treatment records from January 1996 to present, to include from the West Los Angeles VAMC.  All obtained records should be associated with the evidentiary record.

5. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected left leg disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  The examiner should conduct an interview of the Veteran, as well as any tests and studies deemed necessary.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left leg disabilities which are currently manifested, or which have been manifested at any time since May 2006.  

The examiner should specifically address the diagnoses made upon prior VA examinations, to include thrombophlebitis, postphlebitic syndrome, deep vein thrombosis, status post venous thrombosis with thrombophlebitis and edema, peripheral vascular disease, and peripheral arterial insufficiency disease.

The examiner should state whether each current diagnosis is related to the Veteran's service-connected thrombophlebitis of the left leg.

b) For each diagnosis related to the Veteran's service-connected thrombophlebitis of the left leg, all subjectively reported symptoms, objectively observed symptoms, and resulting functional impairment should be reported.  

The examiner is asked, to the extent possible, to address and reconcile the discrepancies between the September 2013 VA examination report and the January 2012 and May 2014 VA examination reports regarding the Veteran's symptoms and their severity.  The examiner is also asked to address and reconcile any discrepancy between previous findings and findings upon his/her examination.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current bilateral upper extremity disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right and/or left upper extremity disabilities which are currently manifested, or which have been manifested at any time since May 2007.

The examiner should specifically address the diagnoses included in the Veteran's VA treatment records of a deep vein thrombosis of the right arm, bilateral brachial vein thromboses, and a hypercoagulable state.  The examiner should also specifically address the listing of post-phlebitis syndrome of the bilateral upper extremities among the Veteran's diagnoses upon VA examination in May 2014.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left upper extremity disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left upper extremity disability was caused by the Veteran's service-connected right and/or left leg disabilities?

The examiner should specifically address the Veteran's contention that the same blood clotting and circulation disorder which has affected his legs has also caused his blood clots and circulatory problems in his upper extremities.  See, e.g., April 2015 appellate brief.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left upper extremity disability is aggravated by the Veteran's service-connected right and/or left leg disabilities?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his seizure disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current seizure disorder was either incurred in, or is otherwise related to, the Veteran's active duty service?

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current seizure disorder was caused by the Veteran's service-connected right and/or left leg disabilities, his service-connected insomnia, any current bilateral upper extremity disability, or a blood clotting disorder, to include a hypercoagulable state?

The examiner should specifically address the Veteran's contention that the same blood clotting and circulation disorder which has affected his legs is also related to his seizure disorder.  See, e.g., April 2015 appellate brief.  The examiner should also address the Veteran's contention that there is a relationship between his current seizure disorder and his now-service connected insomnia.  See id.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current seizure disorder is aggravated by the Veteran's service-connected right and/or left leg disabilities, his service-connected insomnia, any current bilateral upper extremity disability, or a blood clotting disorder, to include a hypercoagulable state?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

8. After the above development has been completed, readjudicate the claims.  The AOJ should specifically address whether a separate evaluation or referral for extraschedular consideration for the Veteran's constant pain in his left leg is warranted.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

